Citation Nr: 0521457	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  01-00 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  The propriety of the reduction of a 20 percent rating for 
a fracture of the left malleolus to 10 percent.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left malleolus, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1979.

This matter comes from a March 1999 rating action by the RO 
in New Orleans, Louisiana, which reduced the evaluation for 
the veteran's left ankle disorder from 20 percent to 10 
percent disabling, effective June 1, 1999.  In April 1999, 
the veteran submitted a notice of disagreement with the 
reduction and the current evaluation.  He argued that his 
disability had actually gotten worse.

The RO issued a statement of the case in November 2000, 
following a Board remand.  The statement of the case 
considered the propriety of the reduction in the left ankle 
evaluation, and entitlement to a current evaluation in excess 
of 10 percent.

In July 2002 the veteran appeared and gave testimony at a 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of this hearing is of record.

At the hearing the veteran clarified that he was in 
disagreement with both the current left ankle evaluation and 
the rating reduction.  


FINDINGS OF FACT

1.  An April 1995 rating decision, increased the disability 
rating for a fracture of the left malleolus to 20 percent, 
effective January 24, 1994, and awarded a temporary total 
rating for convalescence from December 9, 1994 to February 1, 
1995.

2.  An October 1998 rating decision, proposed to decrease the 
disability rating for the fracture of the left malleolus to 
10 percent disabling.

3.  In a March 1999 rating decision, the RO carried out the 
proposed reduction and assigned a 10 percent rating for a 
fracture of the left malleolus, effective June 1, 1999.

4.  The March 1999 rating decision wherein the RO reduced the 
20 percent disability rating for a fracture of the left 
malleolus to 10 percent was made without consideration of 
applicable regulations governing such reductions.

5.  The veteran's left ankle disorder is currently manifested 
by complaints of pain; limitation of motion without ankylosis 
or evidence of severe disability.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision, wherein the RO reduced 
the disability rating from 20 percent to 10 percent for a 
fracture of the left malleolus is void ab initio.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 
(2004).

2.  The criteria for a disability evaluation in excess of 20 
percent for a fracture of the left malleolus have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & West 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

VA has satisfied the notification requirements of the VCAA in 
this case.  By virtue of the November 2000 statement of the 
case, and August 2004 supplemental statement of the case, and 
December 2002, April 2003, December 2003, April 2004 
correspondence from the RO and VA's appeals management 
center, the veteran has been given notice of the evidence 
necessary to substantiate his claims on appeal.

In particular, the Board notes evidence development letters 
dated in December 2003 and April 2004, in which the veteran 
was advised of the type of evidence necessary to substantiate 
his claims on appeal.  In these letters, the veteran was 
advised of his and VA's responsibilities under the VCAA, 
including what evidence should be provided by the veteran, 
and what evidence should be provided by VA.  

The April 2004 letter told the veteran to submit relevant 
evidence in his possession.  38 C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide VCAA notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in the case currently 
before the Board, VCAA notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in providing 
such notice after the initial denial.  Pelegrini v. Principi, 
at 120, 122-4.  The Court went on to say, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.  The Court has since reiterated that delayed 
notice will not ordinarily prejudice a claimant, and that a 
sufficient remedy for inadequate notice was for VA to take 
actions that ensured that the required notice was ultimately 
provided.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
April 14, 2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  

II.  Factual Background

The RO granted service connection for a fracture of a left 
malleolus in a January 1980 rating decision, awarding a 
noncompensable evaluation, effective July 7, 1979.  

In November 1994, the veteran submitted a claim for an 
increased rating for his left ankle disorder.  

VA outpatient treatment records dated January 1994 to 
December 1994 reflect continuing complaints and treatment for 
a left ankle disorder.  A VA hospital summary dated in 
December 1994 showed that the veteran underwent debridement 
arthroscopy of the left ankle.  The diagnosis was 
anterolateral impingement of the left ankle.  He was seen 
again later that month to have sutures removed and it was 
noted that he had full range of motion.  

In January 1995 the veteran presented for a VA orthopedic 
examination.  In regards to his left ankle, he complained of 
pain with dorsiflexion and noted that his left ankle 
"popped."  Upon examination of the left ankle, the examiner 
noted a .5-centimeter scar of the anteromedial left ankle and 
a 1-centimeter scar of the anterolateral left ankle which 
were non-tender and appeared to be well healed.  Range of 
motion of the left ankle was as follows: 0 degrees of 
dorsiflexion (normal was 10 degrees), 38 degrees of plantar 
flexion (normal was 45 degrees).  The pertinent diagnoses 
were post traumatic arthritis of the left ankle and status 
postoperative arthroscopic debridement of the left ankle.  An 
X-ray study of the left ankle, completed in conjunction with 
the above examination, revealed intact ankle mortise and 
irregularity at the tip of the medial malleolus.

In an April 1995 rating decision, the RO increased the 
veteran's disability rating to 20 percent, effective January 
24, 1994.

In June 1998, the veteran submitted a claim for an increased 
rating for his left ankle disorder.  He was afforded a VA 
examination in August 1998.  

During the August 1998 VA examination, the veteran's gait was 
normal and no ankylosis was noted.  Range of motion of the 
left ankle was as follows: dorsiflexion to 30 degrees and 
plantar flexion to 35 degrees.  No varus angulation or valgus 
angulation were noted.  The examiner commented that the 
veteran had no left ankle pain and he was status post left 
ankle fracture.  An X-ray study of the left ankle, completed 
in conjunction with the above examination, showed no signs of 
fractures or dislocations.  

In an October 1998 rating decision, the RO proposed to reduce 
the evaluation for the left ankle disorder from 20 percent to 
10 percent.  In a subsequent March 1999 rating decision, the 
RO accomplished the proposed reduction, effective June 1, 
1999.  The veteran timely perfected an appeal of that 
decision.

In February 2003 the veteran underwent an examination for VA.  
The examining physician noted a thorough review of the 
veteran's claims folder.  The veteran complained of 
intermittent pain in his left ankle with increased activity.  
The physician noted that the veteran could control his degree 
of pain and he was able to drive up to 50 miles round trip 
without much difficulty and he could clothe, bathe and feed 
himself.  He was not wearing an ankle brace and he reported 
no use of a cane.  

Upon physical examination of the left ankle, pain drawing 
indicated pain in the left ankle.  Range of motion of the 
left ankle was as follows: dorsiflexion to 15 degrees, 
plantar flexion to 30 degrees, inversion to 20 degrees and 
eversion to 10 degrees.  Vibration was decreased and reflexes 
were normal.  He had weakness on tiptoe and heel walk and a 
slight limp on the left side as he walked a regular toe-heel 
gait.  Pulses were equal on both sides and he arose from a 
seated to standing position with no difficulty.  He was 
unable to do a full squat or hop.  

The physician found that the veteran had a good walking gait 
with very little pain on examination, and there was no 
evidence of swelling, redness or heat.  The pertinent 
diagnosis was fracture of the left ankle medial malleolus 
undisplaced by history, healed without secondary changes of 
arthritis but with mild limited motion.  

In an addendum to the examination report, the examiner 
reported that he had found no additional loss of function as 
a result of painful motion, weakened motion, excess motion, 
fatigability, or incoordination were noted.  

An X-ray study of the left ankle, performed in conjunction 
with the independent medical evaluation, revealed slight 
elongation of the tip of the tibia at the medial malleolus in 
the area of the old fracture that was healed.  A lateral view 
revealed no evidence of arthritis in the subtalar or in the 
tibia-talar joints and there was no deformity of the fibula 
noted.  

During a January 2004 VA examination the veteran complained 
of a persistent and worsening limp on his left foot and ankle 
since his ankle injury in service.  In regards to pain in his 
ankle, he reported that he experienced only infrequent 
intermittent minor pain and at times his ankle turned or gave 
way rather easily.  He reported no treatment for his left 
ankle.  No flare-ups were noted and the veteran denied the 
use of a brace or crutches.  Range of motion of the left 
ankle at a normal neutral position with the foot at a 90 
degree ankle was as follows: dorsiflexion to 15 degrees 
(normal 0 to 20 degrees), plantar flexion to 30 degrees 
(normal 0 to 45 degrees).  No varus or valgus angulation of 
the os calcis was noted.  The pertinent diagnoses were healed 
fractured left lateral malleolus and limited motion of the 
ankle.

III.  Analysis

A)  Rating Reductions

VA regulations provide that, where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).

Under 38 C.F.R. § 3.344, if a rating has been in effect for 
five years or more, there must be material improvement in the 
disability before there is any rating reduction.   In such 
cases the provisions of 38 C.F.R. § 3.344(a), (b) are for 
application.  Ratings on account of diseases subject to 
temporary or episodic improvement will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  See Peyton v. 
Derwinski, 1 Vet. App. 282, 286-87 (1992).   

If the provisions of 38 C.F.R. § 3.344(a),(b) are applicable, 
and a rating reduction fails to discuss those regulations, 
the reduction is void ab initio.  See Kitchens v. Brown, 7 
Vet. App. 320 (1995) (holding rating reduction was void ab 
initio where the Board failed to discuss provisions of 
38 C.F.R. § 3.344(a),(b)); Brown v. Brown, 5 Vet. App. 413. 
420 (1993) (holding that rating reduction was void ab initio 
where there was no discussion of whether the examination that 
served as the basis for the reduction was as full and 
complete as the examination that served as the basis for the 
grant).

In such cases examinations less full and complete than those 
on which payments were authorized will not be used as the 
basis for reductions.  38 C.F.R. § 3.344(a).

The applicable legal standard summarized in Sorakubo v. 
Principi, 16 Vet. App. 120 (2002) requires that in the case 
of a rating reduction, the record must establish that a 
rating reduction is warranted by a preponderance of the 
evidence and that the reduction was in compliance with 38 
C.F.R. § 3.344.  See Brown v. Brown, 5 Vet. App. 413, 421 
(1993).  See also Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995) holding that when a RO reduces a veteran's disability 
rating without observing the applicable VA regulations, the 
reduction is void ab initio.

The March 1999 RO decision failed to address 38 C.F.R. § 
3.344, and on its face is void ab initio.  Kitchens; Brown.  
Accordingly, the 20 percent rating is restored.

B)  Increased Ratings

Despite the restoration of a 20 percent rating for a fracture 
of the left malleolus, the veteran is presumed to be seeking 
the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 
(1993).  He has not been awarded the highest possible 
evaluation, and his claim remains in appellate status.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

Full range of motion of an ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II (2004).

Under the rating schedule, limitation of motion of an ankle 
is rated at 10 percent if moderate, and a maximum 20 percent 
if marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Since the veteran has been awarded the maximum rating for 
limitation of motion of the ankle under Diagnostic Code 5271, 
the factors contemplated by DeLuca v. Brown, 8 Vet. App. 202 
(1995), are not for application.   See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997); 38 C.F.R. § 4.40, 4.45, 4.59.

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation; and, ankylosis of the ankle 
in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with an abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992); Dorland's Illustrated 
Medical Dictionary 86 (28th ed. 1994).  The veteran retains 
measurable range of motion in the left ankle and there has 
been no showing of ankylosis of the ankle such as to warrant 
a higher evaluation under Diagnostic Code 5270.  

The veteran is also in receipt of the maximum evaluation 
available for malunion and deformity of the os calcis or 
astragalus under Diagnostic Code 5273.

A Thirty percent evaluation is provided for malunion or 
nonunion of the tarsal or metatarsal joints resulting in 
severe disability.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  
Similarly a 30 percent evaluation is provided for foot 
injuries that are severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

X-ray examinations have been interpreted as showing little or 
no malformation of the ankle bones, and nonunion or malunion 
has not been identified.  Moreover, examiners have found the 
veteran's limitation of motion to be mild, and to have a good 
walking gate on examination.  In view of these findings, the 
Board concludes that the evidence is against a finding of 
severe disability.  38 C.F.R. §§ 4.7, 4.21 (2004).

Thus considering all the evidence of record, to include the 
veteran's limitation of motion, and his complaints of pain, 
the Board finds that the veteran's disability results in no 
more than marked limitation of motion of the left ankle, 
which is reflected in the 20 percent rating that the veteran 
currently receives under Diagnostic 5271.

C)  Extraschedular

Under a precedent opinion of the VA General Counsel, the 
Board is required to address the issue of entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) where the issue is raised by the claimant or by 
the record.  See VAOPGCPREC 6-96, 61 Fed. Reg. 66,749 (1996).  
Under 38 U.S.C.A. § 7104(c) (West 2002), precedent opinions 
of the General Counsel are binding on the Board.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case, the veteran's 
left ankle disorder has not required any periods of recent 
hospitalization.  Although the recent examination reported 
limitation in the veteran's current employment as a police 
officer, these limitations were reported in the context of a 
discussion of the veteran's left knee disability.  There have 
been no reports of any loss of time or income from work due 
to the left ankle disability.  The Board, therefore does not 
find that the disability has caused marked interference with 
his employment.  

As the preponderance of the evidence is against the claim for 
an increased rating for a left ankle disorder, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The reduction of the rating for a service-connected fracture 
of the left malleolus, from 20 percent to 10 percent, was not 
proper; and the 20 percent evaluation is restored.

Entitlement to a rating in excess of 20 percent for residuals 
of a fracture of the left malleolus, is denied.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


